Citation Nr: 0017011	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for a chronic 
disability manifested by gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, memory loss, fatigue, and 
insomnia, due to undiagnosed illnesses, claimed as secondary 
to Persian Gulf War service.

4.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and from January 1991 to May 1991.  He served in 
Southwest Asia from January 1991 to April 1991.

This appeal originated with a rating action dated in January 
1994 in which the Jackson, Mississippi, Department of 
Veterans Affairs (VA), Regional Office (RO) denied service 
connection for, among other symptoms, gastro-intestinal 
problems, flu-like symptoms (including ear, nose, and throat 
problems), hair loss, change of hair color, memory loss, 
fatigue, and insomnia, all due to undiagnosed illnesses, 
claimed as secondary to Persian Gulf War service.  In a 
rating decision dated in September 1995, the RO denied 
service connection for gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, memory loss, fatigue, and 
insomnia, all due to undiagnosed illnesses.  He was provided 
a supplemental statement of the case which included the 
provisions of 38 C.F.R. § 3.317 (1998).  This decision was 
confirmed and continued by a rating decision rendered in 
September 1997.  The veteran testified at a personal hearing 
in April 1998.  In November 1998, the issue of entitlement to 
service connection for gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, memory loss, fatigue, and 
insomnia, all due to undiagnosed illnesses, claimed as 
secondary to Persian Gulf War service was remanded by the 
Board of Veterans' Appeals (Board) for further development.  
The denial was confirmed and continued and the veteran and 
his representative were informed through August 1999 and 
March 2000 supplemental statements of the case of these 
denials.

This appeal also arises from a December 1999 rating decision, 
in which the RO continued a 10 percent rating for headaches, 
and from a March 2000 rating decision, in which the RO denied 
the veteran's requests to reopen previously denied claims for 
service connection for a back disorder and a skin disorder.

A review of the record also suggests that the veteran may be 
attempting to raise a claim of entitlement to service 
connection for post traumatic stress disorder and a claim for 
entitlement to VA dental treatment for treatment not 
completed in service.  These issues were referred to the RO 
in the November 1998 Board decision for appropriate action; 
however, no action appears to have been taken.  Therefore, 
they are hereby again referred to the RO.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was denied in a December 1985 Board decision.

2.  The evidence received since the December 1985 Board 
decision is not relevant to the question of whether a back 
disorder was incurred or aggravated in either of the 
veteran's periods of active service.

3.  The veteran's claim for service connection for a skin 
disorder was denied in a November 1998 Board decision.

4.  The evidence received since the November 1998 Board 
decision is not relevant to the question of whether a skin 
disorder was incurred or aggravated in service.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
entitlement to service connection for a chronic disability 
manifested by gastro-intestinal problems, flu-like symptoms 
(including ear, nose, and throat problems), hair loss, change 
of hair color, memory loss, fatigue, and insomnia, due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service.

6.  The veteran's gastro-intestinal problems, flu-like 
symptoms (including ear, nose, and throat problems), hair 
loss, change of hair color, fatigue, and insomnia have been 
attributed to known diagnoses.

7.  There are not objective indications that the veteran has 
memory loss.

8.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for headaches.

9.  The veteran has headaches most consistent with vascular 
headaches, occurring two to three times per week.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
regarding service connection for a back disorder; the 
previously denied claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

2.  The veteran has not submitted new and material evidence 
regarding service connection for a skin disorder; the 
previously denied claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

3.  The criteria for entitlement to service connection for a 
chronic disability manifested by gastro-intestinal problems, 
flu-like symptoms, including ear, nose, and throat problems, 
hair loss, change of hair color, memory loss, fatigue, and 
insomnia, due to an undiagnosed illness and service in the 
Persian Gulf, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.317 
(1999).

4.  The criteria for a disability rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder

The veteran is seeking service connection for a back 
disorder.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  In the case of 
certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In an April 1983 rating decision, the RO denied the veteran's 
claim for service connection for a back disorder.  The 
veteran appealed that decision.  In a December 1985 decision, 
the Board denied service connection for a back disorder.  In 
October 1999, the veteran requested reopening of his claim 
for service connection for a back disorder.  When the Board 
denies a claim, the claim may not be reopened and reviewed 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1999).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The December 1985 Board decision was the last final 
denial of the veteran's claim for service connection for a 
back disorder.  Therefore, the Board will consider the 
veteran's request to reopen his claim for service connection 
for a back disorder based on whether new and material 
evidence has been presented or secured since the December 
1985 Board decision.

The evidence that was associated with the veteran's claims 
file prior to the December 1985 Board decision included 
medical records from the veteran's first period of service, 
private and VA medical records, hearing testimony from the 
veteran, and a brief from an attorney who represented the 
veteran.  No back disorder was noted in the report of the 
veteran's February 1974 service entrance examination.  
Service outpatient treatment notes from August 1976 reflected 
that the veteran reported low back pain of two or three days 
duration, due to trauma.  The examiner noted pain in the 
right lower quadrant, with abrasion.  The range of motion was 
full, and there was no swelling.  No back disorders were 
noted in the report of the veteran's July 1977 separation 
examination.

Private medical records reflect that the veteran received 
treatment in 1981 for low back pain.  The veteran reported 
that his back pain began in August 1981, after lifting a 
barrel of spikes at his job with a railroad.  The 1981 
medical records indicated that the veteran reported no 
previous injury.  X-rays taken in September 1981 revealed 
slight wedging of the bodies of the D10 and D11 vertebrae, 
and some anterior spurring about the body of the L10 
vertebra.  The examiner indicated that those findings 
appeared to be longstanding changes, although the exact age 
of the changes was not definable.  The examiner concluded 
that the veteran probably had a back strain, with preexisting 
epiphysitis of the D10 and D11 vertebrae.  Later in September 
1981, another physician noted x-ray evidence of a congenital 
anomaly of the L5 vertebra, posteriorly, and of questionable 
slight wedging of the L1 vertebral body, which appeared to be 
old, and either developmental or due to old trauma.  The 
physician recommended that the veteran not return to a job 
that required lifting of more than 50 to 60 pounds.

The report of a March 1983 VA examination indicated that the 
veteran reported that he must have hurt his back in service, 
although he was only given muscle relaxants, and no x-rays 
were taken.  He reported that he currently had backaches 
since he had done heavy lifting in his job with a railroad.  
He reported that physicians who had seen him after the 
lifting injury told him that he had aggravated an old injury.  
March 1983 x-rays of the lumbosacral spine reportedly showed 
no loss of vertebral body height, and no other abnormality.  
The examiner's impression was a transitional lumbosacral 
segment, with recurrent low back strain, and a mild leg 
length discrepancy.

In an August 1984 hearing at the RO, the veteran reported 
that he had a back condition during service, in 1975.  He 
reported that he was given medication, and that no x-rays 
were taken.  He reported that he went to a military medical 
clinic three or four times for back pain.  He reported that 
during and after service he had episodes of recurrent back 
pain, for which he took pain medication.  He reported that he 
was currently unemployed, and had been unemployed since 
hurting his back at work in 1981.  He reported that doctors 
who examined him for his employer told him that his back 
condition was an old childhood injury.  The veteran reported 
that he did not experience any back problems prior to 
entering service.  He reported that he currently had pain in 
his midback, and that he had been advised to avoid heavy 
lifting.  In a July 1985 brief, an attorney who represented 
the veteran emphasized that the veteran had not been found to 
have any back disorder when he entered service, and that he 
had been treated for back problems during and since service.

The evidence added to the claims file since the December 1985 
Board decision includes medical records from VA and military 
facilities, and statements from the veteran and persons who 
know him.  Medical records from the veteran's period of 
active service in 1991 did not reflect any back complaints or 
problems.  Outpatient treatment notes from VA and military 
facilities, dated from 1993 through 1999, reflect that the 
veteran reported pain in his neck and low back.  He was 
treated with pain medication and physical therapy.

In a VA neurological examination in April 1993, the veteran 
reported constant low grade low back pain.  A neurological 
examination was normal, and the examiner concluded that the 
veteran's low back pain was non-neurogenic.  On VA 
examination in July 1993, the veteran reported aching and 
stiffness in his neck and low back.  The examiner noted some 
limitation of motion of the cervical spine.  Cervical spine 
x-rays taken in April 1993 and July 1993 revealed 
degenerative changes involving C5 and C6, and mild disc space 
narrowing at C4-C5.  Lumbosacral spine x-rays were normal.  
The examiner's diagnoses included degenerative changes at C4-
C5, and arthralgia of the low back.  Nerve conduction studies 
performed in November 1994 revealed radiculopathies at C6, 
C7, C8, L4, and L5.  MRI of lumbar spine performed in 
December 1997 revealed a congenital abnormality at L5-S1, 
with at least partial sacralization of L5.  The MRI also 
revealed narrowing at the L1-L2 disc level, disc bulges at 
L4-L5 and L5-S1, and facet and ligamentum flavum hypertrophy 
at the disc levels from L2 to S1.

In written statements submitted in November 1995, the 
veteran's mother, and a friend who reported that she had 
known the veteran since childhood, each indicated that the 
veteran had complained of back pain over the preceding four 
years, and that he had not complained of back pain prior to 
his service in 1991.  In April 1998, the veteran submitted a 
list of his disorders.  He indicated that his low back strain 
had begun in service in August 1976, and that degenerative 
joint disease in his cervical spine had first been diagnosed 
in April 1993. 

The evidence added to the claims file since the December 1985 
Board decision includes evidence that was not previously 
considered, including medical evidence of cervical spine 
arthritis from 1993 forward.  The new evidence addresses the 
condition of the veteran's neck and lower back in recent 
years; however, it does not address the question as to 
whether the veteran's current neck and lower back disorders 
were incurred in or aggravated by either of the veteran's 
periods of active service.  The new evidence does not add any 
support to the veteran's contention that a chronic low back 
disorder began during service in 1976.  The evidence of 
diagnosis of cervical spine arthritis from 1993 forward does 
not include any finding or opinion that the arthritis began 
during the veteran's service in 1991, and there is no 
evidence that the veteran sustained trauma to his cervical 
spine during his 1991 service.  As the arthritis in the 
veteran's cervical spine was not diagnosed within one year 
after separation from his period of service in 1991, the 
veteran is not entitled to a presumption that his arthritis 
was incurred during his second period of service.  Thus, the 
Board concludes that the new evidence, even in connection 
with the previously assembled evidence, is not sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disorder.  In the absence of new and 
material evidence, the Board denies the request to reopen the 
previously denied claim for service connection for a back 
disorder.

Skin Disorder

Previously, the veteran's claim for service connection for a 
skin disorder was based on either of two theories: service 
connection on a direct basis, or service connection due to an 
undiagnosed illness, claimed as secondary to Persian Gulf War 
service.  In a November 1998 decision, the board denied 
service connection under each theory.  In October 1999, when 
the veteran requested to reopen a claim for service 
connection for a skin disorder, he did not mention 
undiagnosed illness or Persian Gulf service.  Therefore, it 
appears that the veteran's request to reopen the claim is 
based on a direct service connection claim only.  As the 
November 1998 Board decision was the last final denial of the 
veteran's claim for service connection for a skin disorder, 
the Board will consider the veteran's request to reopen that 
claim based on whether new and material evidence has been 
presented or secured since the November 1998 Board decision.

The evidence assembled prior to the November 1998 Board 
decision included service and VA medical records, and 
statements from the veteran and from an acquaintance.  The 
service medical records from the veteran's active duty in 
1991 include a May 1991 questionnaire, in which the veteran 
checked "no" in response to the question, "Do you have any 
rash, skin infection, or sores?"  In June 1993, the veteran 
submitted a claim for service connection for a number of 
conditions, including a severe skin rash over his entire 
body.  VA outpatient treatment records from June 1993 
indicate that the veteran reported having had a rash on his 
back since his Desert Storm service.  The examiner noted a 
macular papular rash.

On VA examination in July 1993, the veteran reported that sun 
exposure during service had caused a rash.  He also reported 
he had been exposed to depleted uranium during service, and 
that uranium remained on his skin on his arms, legs, chest 
and back.  An examiner noted a skin disorder on the veteran's 
trunk and extremities.  Reports from a general medical 
examination and a dermatological examination listed diagnoses 
of pityriasis rubra pilaris and keratosis pilaris.

Prior to November 1998, the claims file contained VA 
outpatient treatment notes showing treatment in June 1993 
through June 1998 for skin disorders.  Examiners noted a rash 
with papules all over the veteran's body.  Various examiners 
diagnosed the rash as keratosis pilaris, folliculitis, and 
herpes zoster.

In August 1997, Mr. L. W., Jr., wrote that he had known the 
veteran since 1974.  Mr. W. wrote that the veteran had 
visited him the day that he returned from the Desert Storm 
conflict.  Mr. W. wrote that he noticed at that time that the 
veteran had a rash on his face and arms.  In October 1997, 
the veteran wrote that his skin disorder had begun while he 
was serving in the Persian Gulf.  In an April 1998 hearing at 
the RO, the veteran reported that he had begun to have skin 
problems in 1992.  He reported that he developed blistering 
of his skin, and that he had continued to have the same rash 
since that time.

The evidence received since the November 1998 Board decision 
includes statements from the veteran and records of recent VA 
outpatient dermatology treatment.  In an October 1999 
statement, the veteran reported that his skin condition 
continued to get worse, despite various attempts at 
treatment.  He reported that he had blisters, blood spots, 
and itching in the summer, and scabs in the winter.  In 
January 2000, the veteran wrote that records of VA outpatient 
treatment since 1993 would provide new and material evidence 
regarding his claim for service connection for a skin 
disorder.

In March 2000, the RO received records of VA medical 
treatment of the veteran.  The records dated through June 
1998 were duplicates of records already associated with the 
claims file, but new records dated in August 1998 through 
August 1999 were also received.  The newer records noted skin 
disorders on the veteran's hairline, neck, back, chest, 
shoulders, arms, and anterior thighs.  The reports listed 
diagnoses including keratosis pilaris, pyoderma, seborrheic 
dermatitis, and folliculitis.

The evidence added to the claims file since the November 1998 
Board decision provides cumulative evidence regarding the 
veteran's current skin disorder, but does not address the 
question of whether the veteran's skin disorder was incurred 
in or aggravated by service.  Prior to November 1998, the 
veteran provided varying history as to whether the skin 
disorder began during service or in 1992.  The evidence added 
since November 1998 is silent regarding the origin of the 
skin disorder.  The recently added evidence is not new and 
material evidence because, even in connection with the 
previously assembled evidence, it is not sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a skin disorder.  In the absence of new and 
material evidence, the Board denies the request to reopen the 
previously denied claim for service connection for a skin 
disorder.

Undiagnosed Illnesses Claimed as Secondary to Persian Gulf 
War Service

The veteran filed a claim for service connection for a number 
of conditions, claimed as due to undiagnosed illnesses, 
secondary to Persian Gulf War service.  In a November 1998 
Board decision, the Board denied service connection for some 
of the claimed conditions.  The Board remanded the case for 
further development of evidence relevant to some of the 
claimed conditions; specifically: gastro-intestinal problems, 
flu-like symptoms (including ear, nose, and throat problems), 
hair loss, change of hair color, fatigue, memory loss, and 
insomnia.  The RO arranged the requested VA examinations, and 
the claim as to the conditions addressed by the remand has 
been returned to the Board for adjudication.

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms 
involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (1999).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d) (1998).  The veteran's military records document 
that he served in Southwest Asia from January 1991 to April 
1991.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the veteran's claim 
for service connection for undiagnosed illnesses, manifested 
by the conditions listed above, the veteran described 
symptoms that he is competent to report.  He reported that 
those symptoms began during or soon after his Persian Gulf 
service.  The Board finds that this evidence is sufficient to 
make the veteran's claim plausible and well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim for undiagnosed illnesses manifested by the 
conditions listed above.

A service medical record dated in May 1991 shows that the 
veteran had a cough or sinus infection.  He denied weight 
loss, fatigue, rash, skin infection, sores, stomach or belly 
pain, nausea, diarrhea, bloody bowel movement, nightmares, 
and trouble sleeping.  That record noted that the veteran had 
a "cold" in Saudi Arabia for one week and again when he 
returned.  In an October 1997 statement, the veteran reported 
that his skin and stomach problems began while he was in the 
Persian Gulf.  At a hearing at the RO in April 1998, the 
veteran testified that the problems for which he was 
attempting to establish service connection were due to 
service in the Persian Gulf.  He testified that, except for 
his flu-like symptoms, he first had the medical problems 
related to Persian Gulf service in 1992.  In response to the 
Board's remand, the veteran underwent VA medical examinations 
and tests in March and April 1999.  The physician who 
performed the general medical examination reported that she 
had reviewed the veterans claims file.

Gastro-intestinal Problems
Service medical records from the veteran's Persian Gulf 
service in 1991 do not show any gastro-intestinal complaints.  
On VA examination in July 1993, it was noted that the veteran 
was seeking service connection for gastro-intestinal 
problems; but the examination report did not indicate the 
history or symptoms of such problems.  Upper gastro-
intestinal series (UGI) x-rays revealed evidence of ulcer 
disease in the post bulbar region of the duodenum.  The 
diagnoses listed on the examination report included post 
bulbar ulcer of the duodenum.  A VA physician prescribed 
medication for peptic ulcer disease.  VA outpatient treatment 
notes from September 1993 indicated that the veteran was on 
medication for ulcers, and that he had rare dyspepsia.  In 
October 1993, the veteran reported lower abdominal pain.  In 
May 1994, the veteran reported that his stomach sometimes 
felt like a knot.

In November 1994, the veteran underwent an evaluation, at 
Keesler Air Force Base, for Persian Gulf related symptoms.  
The veteran reported a two year history of epigastric pain or 
pressure, especially with eating, and of early satiety.  The 
veteran reported that he had been diagnosed with peptic ulcer 
disease in July 1993, and that he had been on medication for 
approximately a year.  He reported that the medication had 
not helped the symptoms.  The examiner's assessment was 
epigastric fullness and early satiety.  It was noted that 
tests to rule out peptic ulcer disease and esophagitis were 
planned, and that the problems might be secondary to 
"delayed emptying."  Another record includes an impression 
of hepatomegaly or possible splenomegaly.  However, a record 
dated a day later shows that a physician in gastroenterology 
found no hepatomegaly on his examination.  That examiner also 
related that the veteran's symptoms were suggestive of 
delayed gastric emptying.  The veteran also underwent 
esophagogastric-duodenoscopy in November 1994; and the 
impression was normal examination.  At that time, it was also 
noted that the symptoms were possibly secondary to delayed 
gastric emptying.  A CT scan of the abdomen in November 1994 
was normal.

In a November 1995 statement, the veteran's mother wrote that 
she had noticed that the veteran had a lot of physical 
problems, including stomach problems, after his service in 
the Persian Gulf, that he had not had before that service.

VA medical notes dated in July 1997 noted the veteran's 
history of peptic ulcer disease, and indicated that there 
were no symptoms at present.  Notes from November 1997 
reflected the veteran's report that he had gastroesophageal 
reflux and heartburn.

In an October 1997 statement, the veteran wrote that his 
stomach problems began while he was in the Persian Gulf.  In 
an April 1998 hearing at the RO, the veteran reported that 
had begun to have stomach cramping in 1992.  He reported that 
he was taking medication, but that he continued to have the 
cramping off and on.

VA outpatient treatment notes from January 1999 indicated 
that the veteran reported an increase in epigastric burning 
over the preceding two weeks.  On VA examination in March 
1999, the veteran reported that he was diagnosed with an 
ulcer in 1993.  He reported that he currently had weekly 
flare-ups of cramping pain and a "boiling" sensation in his 
epigastric area.  He reported that he had constipation, and 
did not have nausea or vomiting.  The examiner noted that the 
veteran had mild tenderness in the right mid-abdominal/flank 
area.  There was no rebound tenderness, and bowel sounds were 
normoactive.  An esophogram and upper gastro-intestinal 
series x-rays taken in April 1999 revealed mild hypertrophic 
gastritis and duodenitis.  No acute ulcer was noted, and the 
examination was otherwise unremarkable.  The examiner 
concluded that the veteran had a history of peptic ulcer 
disease, with hypertrophic gastritis and duodenitis.

In June 1999, the veteran reported increased stomach pains 
over a two or three week period.  In July 1999, he was seen 
for hematochezia (blood in his stool), and a flexible 
sigmoidoscopy was performed.  The sigmoidoscopy did not 
reveal any masses, polyps, vascular abnormalities, or any 
abnormalities of the colonic mucosa.

The evidence indicates that the veteran's gastro-intestinal 
symptoms have been attributed to a known clinical diagnosis, 
specifically, peptic ulcer disease.  While he has not been 
shown to have an acute ulcer at all times since the condition 
was diagnosed in 1993, the presence of symptoms at various 
intervals since diagnosis is adequate evidence of a chronic 
disorder.  Because the veteran's gastro-intestinal disorder 
is attributed to a specific diagnosis, that disorder does not 
meet the requirements for service connection of a chronic 
disability of unknown diagnosis.  See 38 C.F.R. § 3.317 
(1999)(a).  Therefore, the Board denies the claim for service 
connection for that disorder.

Flu-like Symptoms (including Ear, Nose, and Throat Problems)
Service connection was established in 1983 for the veteran's 
recurring tonsillitis.  In its November 1998 decision, the 
Board denied the veteran's appeal for service connection for 
respiratory complaints, including bronchitis, asthma, 
emphysema, and chronic obstructive pulmonary disease, claimed 
as due to an undiagnosed illness and secondary to Persian 
Gulf War service.  The veteran has not requested to reopen 
the claim regarding respiratory disorders.  Apart from the 
tonsillitis and respiratory claims, the veteran has also 
claimed service connection for flu-like symptoms, including 
ear, nose, and throat problems, claimed as due to an 
undiagnosed illness and secondary to Persian Gulf War 
service.  In June 1993, the veteran wrote that he was seeking 
service connection for a number of conditions, including a 
flu-like condition, claimed as incurred during his Persian 
Gulf War service.

VA outpatient treatment notes reflect that the veteran was 
seen in January 1991, one week prior to the beginning of his 
second period of active duty.  He reported that he had had a 
tonsillectomy in the past, but that he continued to have a 
sore throat at least two times per month.  The examiner noted 
lingual hypertrophy.  The examiner's impression was chronic 
lingual tonsillitis.

In a medical record dated in May 1991, during the veteran's 
1991 period of active duty, the veteran checked "yes" in 
response to the question, "Do you have a cough or sinus 
infection?"  As an explanation to that response, it was 
written in the record that the veteran had a cold for one 
week while he was in Saudi Arabia, and again when he 
returned.  It was noted that the symptoms of the cold had not 
included fever or chills.

In VA outpatient treatment records dated in July 1991, after 
the veteran's separation from his 1991 period of active duty, 
the veteran again reported intermittent sore throats since 
his tonsillectomy in 1983.  The veteran reported that he 
smoked a half pack of cigarettes per day.  On examination, 
there was no inflammation of the oropharynx, and no increase 
in the lingual tonsils.  The examiner's assessment was post 
nasal drip, causing a sore throat.  In August 1991, the 
veteran reported relief of symptoms with a nasal spray 
medication.

In a May 1993 VA ear, nose, and throat (ENT) examination, the 
veteran reported that during his service in Saudi Arabia he 
was exposed to burning fuel and other chemicals in the air.  
The veteran reported that he had difficulty with his chest 
and throat.  He reported that he continued to have 
inflammation in his throat, caused by drainage from his ears 
into his throat.  The examiner could find no evidence of any 
nose, ear, or throat abnormality.  The examiner related that 
the veteran's history did sound compatible with recurring 
allergic pharyngitis, noting "but I can not document that at 
this time."

The veteran underwent a VA general medical examination in 
July 1993.  He reported drainage in his throat.  According to 
that examination report, "concerning the flu-like symptoms, 
[the veteran] complains of keeping a cold with a cough 
productive of sputum, sinus problems and drainage."  On 
examination, the mouth and pharynx were benign.  The 
examiner's impression was a possible history of recurring 
allergic pharyngitis.

VA outpatient treatment notes from May 1994 reflect the 
veteran's report of continued irritation in his nose and 
throat.  Notes dated from 1997 through 1999 indicate that the 
veteran had allergic rhinitis, treated with medicated nasal 
spray.

At the RO hearing in April 1998, the veteran testified that 
he had flu-like symptoms while in service in 1991, and that 
such symptoms were noted upon discharge from service.  He 
reported that in February 1991 he began to get chills, and to 
break out in sweats.  He reported that the symptoms continued 
and worsened after service.

On VA examination in March 1999, the veteran reported that he 
had chronic symptoms of sore throat, coughing, and chills.  
He reported that these symptoms were not accompanied by 
fever, but that he did have drainage of his right ear.  He 
reported that his coughing occurred daily, and was 
productive.  On ear, nose, and throat examination in March 
1999, the veteran reported that he did not have any problems 
with his ears.  He reported that his tonsils had been 
removed, but that the tonsils had grown back, and had caused 
him to have recurring infections.  He reported that he did 
not have any problems with his nose, or any respiratory 
problems except for pulmonary problems.  The examiner found 
that the veteran's ears, nose, and sinuses were normal.  The 
examiner reported that the veteran's tonsils were surgically 
absent, and that there was no evidence of recurrent tonsil 
growth.  The throat was normal on examination.

Among the flu-like symptoms that the veteran has described, 
the record does not contain objective evidence that the 
veteran has chills or sweats on a chronic or recurrent basis.  
With regard to ear, nose, and throat symptoms, objective 
signs have been absent on most examinations, but physicians 
have prescribed medication for nose and throat irritation.  
Physicians also have provided diagnoses for the veteran's 
nose and throat symptoms, including tonsillitis (for which 
service connection is already established), possible allergic 
pharyngitis, and allergic rhinitis.  Because the veteran's 
ear, nose, and throat symptoms have been attributed to known 
clinical diagnoses, those symptoms do not meet the 
requirements for service connection of a chronic disability 
of unknown diagnosis.  See 38 C.F.R. § 3.317 (1999)(a).  
Therefore, the Board denies the claim for service connection 
for flu-like symptoms including ear, nose, and throat 
problems.

Hair Loss and Change of Hair Color
At the RO hearing in April 1998, the veteran testified that 
his hair started falling out, and some of his hair turned 
gray, after his Persian Gulf service, within six or seven 
months after it was found that he had a skin disease.  On VA 
examination in March 1999, the veteran reported that his hair 
started coming out in 1993.  He indicated the occipital area 
as the area where the hair loss occurred.  The examiner noted 
that the veteran had a long history of folliculitis in that 
area.  The examiner wrote that some of the hair loss could be 
related to the folliculitis.  The veteran reported that his 
hair had been graying since 1993.  He reported that his 
parents had started to have graying of their hair at the ages 
of 45 to 50.  (Records in the claims file indicate that the 
veteran was born in 1956).  The examiner observed that the 
veteran had salt and pepper colored hair, with mild thinning 
in the vertex of the scalp, and some thinning in the 
occipital area.  The examiner concluded that the veteran had 
hair loss due to male pattern balding, with some hair loss 
associated with his folliculitis.  The examiner commented 
that the veteran's change of hair color was related to family 
history and genetics.

The veteran's hair loss has been attributed to known clinical 
diagnoses, male pattern baldness and folliculitis.  The 
graying of his hair has been attributed to the known clinical 
diagnosis of family history and genetics.  Therefore, the 
hair loss and hair color change do not meet the requirements 
for service connection of a chronic disability of unknown 
diagnosis.  See 38 C.F.R. § 3.317 (1999)(a).  The Board 
accordingly denies the claim for service connection for those 
conditions.

Memory Loss, Fatigue, and Insomnia
The veteran contends that he suffers from memory loss, 
fatigue, and insomnia due to an undiagnosed illness from 
service in the Persian Gulf.  In his April 1998 hearing at 
the RO, he testified that those problems began in 1992.  In a 
May 1993 VA neurological examination, the veteran complained 
of headaches and low back pain; it was noted that he had no 
other neurological symptoms.  In the report of a November 
1994 evaluation of the veteran at the medical facility at 
Keesler Air Force Base, the examiner reported the impression 
of the veteran's fatigue and memory loss might be related to 
sleep deprivation secondary to pain from degenerative joint 
disease.  The report of magnetic resonance imaging (MRI) 
performed in December 1997 indicated that no abnormalities of 
the brain were identified.  According to a January 1998 VA 
outpatient treatment record, MRI of the brain was normal.

On VA examination in March 1999, the veteran reported that he 
had had insomnia since 1993.  He reported that he had 
difficulty falling asleep every night.  He reported that he 
had fatigue since 1993.  The examiner noted that the veteran 
had a subjective history of fatigue, but that the 
manifestations he described did not constitute debilitating 
fatigue.  In a March 1999 psychiatric examination, the 
examiner found that the veteran's remote and recent memory 
were adequate, and that his immediate recall was impaired.  
On VA psychiatric examination in April 1999, the veteran 
reported that he had memory loss, particularly for things 
that had happened a few days earlier.  The veteran initially 
indicated that his memory loss had been present for three or 
four years, and later indicated that he had noticed memory 
problems during and right after his service in the Persian 
Gulf.  The veteran also reported anxiety and depression over 
the preceding five years.  On psychological testing, there 
was no consistent finding of memory problems.  The examiner 
concluded that there was no evidence of persistent memory 
deficits.  The impression was adjustment disorder with 
depressed mood.  After reviewing the results of the 
psychological testing, the psychiatrist who had examined the 
veteran in March 1999 reported an impression of dysthymic 
disorder.  In June 1999, a VA physician who had examined the 
veteran in March 1999 expressed the opinion that the 
veteran's fatigue and insomnia were due to his dysthymic 
disorder.

While the veteran has reported memory loss, psychological 
tests showed no evidence of impaired memory.  In the absence 
of objective evidence of memory loss, the veteran's claim 
does not satisfy the criteria for service connection for 
memory loss as an undiagnosed illness due to Persian Gulf War 
service.  Therefore, the claim with regard to memory loss is 
denied.  On recent examination, a physician attributed the 
veteran's fatigue and insomnia to a diagnosed dysthymic 
disorder.  Another examiner previously attributed the 
veteran's fatigue to sleep deprivation due to arthritis pain.  
As fatigue and insomnia have been attributed to known 
clinical diagnoses, service connection for those conditions 
based on an undiagnosed illness due to Persian Gulf War 
service is not warranted.

Headaches

The veteran is seeking an increased rating for service-
connected headaches.  He essentially contends that his 
headaches have worsened.  A claim for an increased rating for 
a disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The Board finds that the veteran's claim for an increased 
rating for headaches is a well grounded claim.  The Board 
also finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

On VA neurological examination in October 1999, the veteran 
reported that he had begun to have headaches in the late 
1970s.  He reported that his headaches had become more 
frequent and more bothersome since his Persian Gulf War 
service.  He reported that the headaches currently occurred 
two or three times per week, with each headache lasting two 
or three hours.  He described the headaches as throbbing and 
bifrontal, without nausea or vomiting, but occasionally with 
blurring of vision.  He reported that he usually went into a 
quiet place until the headache subsided.  The examining 
neurologist found that the veteran was neurologically intact.  
The examiner stated that, as the veteran described the 
headaches as throbbing, it sounded like they were minor 
vascular headaches.

Under the rating schedule, migraine headaches are rated as 
follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
....................................... 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
the last several months
  ...................................................... 30 percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

The rating schedule does not provide criteria for rating 
vascular headaches.  While the veteran reports that his 
headaches occur more than once per week, his description, and 
the conclusions of the examining neurologist, do not tend to 
indicate that each headache constitutes the type of 
prostrating attack contemplated by the criteria for rating 
migraine headaches.  The Board concludes that the two or 
three attacks per week of minor vascular headaches are not 
comparable to the migraine headache criteria for more than a 
10 percent rating.  Therefore, the claim for an increase 
above the current 10 percent rating is denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder, and the 
claim remains denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a skin disorder, and the 
claim remains denied.

Entitlement to service connection for a chronic disability 
manifested by gastro-intestinal problems, flu-like symptoms, 
including ear, nose, and throat problems, hair loss, change 
of hair color, memory loss, fatigue, and insomnia, due to 
undiagnosed illness and service in the Persian Gulf, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for headaches is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

